Citation Nr: 0934021	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  04-34 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include on the basis of herbicide exposure. 

2.  Entitlement to service connection for loss of use of a 
creative organ. 



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The Veteran had active service from May 1966 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

This appeal was previously before the Board in February 2009, 
when it was remanded for additional development.  As will be 
seen, this development was not completed before the appeal 
was returned to the Board.

Therefore, the appeal is again REMANDED to the RO.  VA will 
notify the Veteran if further action is required.


REMAND

The Veteran's claim was remanded to the RO in February 2009 
so that he could be scheduled for a videoconference hearing 
at the RO before a Veterans Law Judge.  Before this was 
accomplished, the Veteran's appeal was apparently 
inadvertently returned to the Board.  A review of the record 
shows that the Veteran has not withdrawn his request for a 
hearing, and has in fact expressed a continued desire for a 
hearing as recently as July 2009.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for 
a videoconference hearing in accordance 
with applicable procedures.  The RO 
should notify the Veteran of the date 
and time of the hearing, in accordance 
with 38 C.F.R. § 20.704(b), and that 
such hearing will not be rescheduled 
without a showing of good cause should 
he be unable to attend.  After a 
videoconference hearing is conducted, 
or if the Veteran withdraws his hearing 
request or fails to report for the 
scheduled hearing, the claims file 
should be returned to the Board 
accordance with current appellate 
procedures. 

The purpose of this remand is to comply with due process 
requirements.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The Veteran need take no 
action until otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




